Citation Nr: 0125316	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-21 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for defective 
vision in the left eye, currently rated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for defective 
hearing in the left ear, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1953 to July 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Jackson, 
Mississippi, in which increased evaluations for defective 
vision in the left eye and defective hearing in the left ear 
were denied.  


FINDINGS OF FACT

1.  The best-corrected vision was 5/200 in the service-
connected left eye, however, vision was too poor to test the 
visual field.  

2.  The service-connected defective hearing in the left ear 
is manifested by an average pure tone threshold at 1,000, 
2,000, 3,000 and 4,000 hertz of 105+ decibels and speech 
discrimination ability of 0 percent.  


CONCLUSIONS OF LAW

1.  The current 30 percent evaluation for defective vision in 
the left eye is the maximum allowable for unilateral 
impairment of central visual acuity and for unilateral 
impairment of field of vision.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.75, 4.77, 4.84a, Diagnostic Codes 6009 
- 6070 (2001).  

2.  The current 10 percent evaluation for defective hearing 
in the left ear is the maximum allowable for unilateral 
impairment of auditory acuity.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. Part 4, including 
§ 4.85, Diagnostic Code 6100 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2001); 38 C.F.R. Part 4 (2001).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2001) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court Of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's and his 
spouses Travel Board hearing testimony regarding the severity 
of his defective vision in the left eye and defective hearing 
in the left ear. 

Further, the Board finds that VA has satisfied its duties to 
notify and to assist the veteran in this case pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and implementing regulations.  

Defective Vision - Left Eye  

Under the provisions of 38 C.F.R. 4.75, the best distant 
vision obtainable after best correction by glasses will be 
the basis of rating for impairment of visual acuity.  To 
calculate the appropriate disability rating for loss of 
central vision when impairment in only one eye is service-
connected, the other, nonservice-connected, eye is assumed to 
have normal visual acuity, unless that nonservice- connected 
eye is blind.  See Villano v. Brown, 10 Vet. App. 248, 250 
(1997).  Compensation is payable for the combination of 
service-connected and nonservice-connected eye disabilities 
only where there is blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of nonservice-connected disability.  38 C.F.R. § 
3.383(a) (2001).  

A compensable evaluation between 10 and 100 percent will be 
assigned for unhealed disabilities of the eye in chronic form 
under Diagnostic Code 6009, based upon impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during the continuance of active pathology.  A minimum rating 
of 10 percent is assigned during active pathology.  38 C.F.R. 
Part 4, 4.84a, Diagnostic Code 6009 (2001).

The veteran's current 30 percent evaluation, for defective 
vision in the left eye, is the maximum schedular evaluation 
for blindness of one eye in the absence of anatomical loss of 
the eye and when the other eye is normal.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6009 to 6070 (2001).  A 30 percent rating is 
warranted for blindness of one eye, having only light 
perception, under circumstances where service connection is 
not in effect for impairment of the other eye, or where 
visual impairment in the other eye is 20/40 or better.  38 
C.F.R. § 4.84a, Diagnostic Code 6070 (2001).  A 30 percent 
rating is also warranted under the same circumstances where 
vision in the service-connected eye is either 5/200 or 
10/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6077 
(2001).  

At the June 1999 VA examination the right eye best-corrected 
vision was 20/25.  The left eye best-corrected vision was 
5/200.  The Board notes that as the veteran's right eye is 
not service-connected, and therefore not ratable, the vision 
in the right eye is presumed normal.  Therefore, the veteran 
is currently in receipt of the maximum schedular evaluation 
for his service connected left eye disability under 
Diagnostic Codes 6009 to 6070.  

At the June 1999 VA examination the visual field was grossly 
normal in the non-service-connected right eye, however, 
vision was too poor in the service-connected left eye.  For 
impairment of field vision, a 30 percent evaluation is 
warranted for homonymous hemianopsia or unilateral concentric 
contraction of the visual field to 5 degrees.  A 50 percent 
evaluation is warranted for bilateral concentric contraction 
of the visual field to 30 degrees but not to 15 degrees.  A 
70 percent evaluation is warranted for bilateral concentric 
contraction of the visual field to 15 degrees but no to 5 
degrees and a 100 percent evaluation is warranted for 
bilateral concentric contraction of the visual field to 5 
degrees.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2001).  As 
the veteran is only service-connected for the left eye the 
higher evaluations, which apply to bilateral concentric 
contraction of the visual field, would not provide the 
veteran with a higher rating in this instance.  

In view of the above, the Board concludes that a 
preponderance of the evidence is against entitlement to an 
increased evaluation above the 30 percent maximum schedular 
level presently assigned for defective vision in the left 
eye.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 4.3 (2001).  

Defective Hearing - Left Ear  

To evaluate the degree of disability from defective hearing, 
the rating schedule established eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. 4.85, Diagnostic 
Code 6100 (2001).  If impaired hearing is service-connected 
in only one ear, in order, to determine the percentage 
evaluation from Table VII; the non-service-connected ear will 
be assigned a Roman Numeral designation for hearing 
impairment of I.  38 C.F.R. § 4.85(f) (2001).  Thus, a 
maximum 10 percent evaluation was assignable for single ear 
hearing loss, only where the hearing in the service-connected 
ear was at level X or XI.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2001).

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The veteran's current 
10 percent evaluation is the maximum rating allowable under 
Diagnostic Code 6101 for unilateral impairment of auditory 
acuity.  38 C.F.R. § 4.85 (2001).  At the June 1999 VA 
examination the pure tone threshold average at 1,000, 2,000, 
3,000 and 4,000 hertz in the left ear was 105+ and speech 
discrimination was 0 percent, which, corresponds to XI under 
38 C.F.R. § 4.85, Table VI (2001).  In this case, the numeric 
designations produce a 10 percent disability evaluation.  38 
C.F.R. Part 4, Diagnostic Code 6100.  

In view of the above, the Board concludes that a 
preponderance of the evidence is against entitlement to an 
increased evaluation above the 10 percent maximum schedular 
level presently assigned for defective hearing in the left 
ear.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 4.3 (2001).  


ORDER

An increased evaluation for defective vision in the left eye 
is denied.  

An increased evaluation for defective hearing in the left ear 
is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

